DETAILED ACTION
This Final Office Action is in response to amendment filed on 02/18/2022. Claims 1, 3-6, 8, 10-13, 15, 17-20 have been amended.  Claims 1-20  remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 02/18/2022 is accepted.

Response to Amendment 
Applicant’s amendments to the Specification and a replacement sheet to the drawing in Figure 1 have overcome the specification objection and drawing objection previously set forth in the Non-Final Office Action mailed on 11/24/2021. 
Applicant’s claim amendments have overcome the claim objections pertaining to claims 1 and 15 previously set forth in the Non-Final Office Action mailed on 11/24/2021. Claim 8 objection is maintained. Please see claim objection below.

Response to Arguments 
Applicant disagrees with the rejection in the most recent office action and further stated “In order to establish a primafacie case of obviousness under 35 U.S.C. § 103,
See In re Fine, 837 F.2d 1071, 1073-1074 (Fed. Cir. 1988); Ex Parte Wada and Murphy, Appeal 2007-3733 (BPAI 2008); See also, KSR Int'l v. Teleflex, Inc., 550 U.S. 398, 411 (2007) (claim deemed obvious to one of ordinary skill where all claim elements were disclosed in the cited prior art references). In addition, "[r]ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l, 550 U.S. at 418 (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Applicant submits that the rejection of claims 1, 5-8, 12-15, 19, and 20 fails to meet this standard.”
	Examiner respectfully disagrees. Examiner submits that every elements in the drafted claims have been addressed and shown to be disclosed by the combination of the cited prior arts, as described by the rationales below along with the motivation for combining the cited prior arts.
With respect to the claims amendments and the remarks, Page 18, filed on 02/18/2022, examiner agrees that the use of database, as opposed to a data store, is not explicitly disclosed by Brooks in view of White, Gedliczka and Mersh, however, the arguments in the applicant’s remarks in Page 18 is moot in light of the newly added analogues prior art, Iserson et. al. (US 20210319045 A1), hereinafter Iserson, where Iserson discloses contact tracing analysis, where a database is used to record a 
Examiner further notes that it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use a database to store data, in order to improve the organization of data records and enable efficient response to queries for the information stored, as further described in a pertinent art made of record, Matuchniak (US 20200401963 A1). 
Conclusion: Brooks in view of White, Gedliczka, Mersh and Iserson disclose all the limitations of independent claims 1, 8 and 15 before the effective filing date of the claimed invention.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “authenticating a user of the computing device”, emphasis in italic. There is insufficient antecedent basis for “the computing device”. Examiner recommends replacing the above excerpt with “authenticating a user of a computing device”.
Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et. al. (US 20150310220 A1), hereinafter Brooks in view of White et. al. (US 20200285774 A1), hereinafter White, Gedliczka et. al. (US 

Regarding claim 1 (Currently Amended), Brooks teaches a system (Brooks Abstract and Figure 1 a system 103 and method for controlling access to clipboards by applications), comprising: 
a computing device comprising a processor and a memory (Brooks [0009] “a user device comprising: at least one processor; and at least one memory comprising computer program code”, [0047] “Without limitation, the user device 103 may be a remote desktop computer, a smart phone such as an iPhone™, a tablet computer such as an iPad™ or a laptop.”); 
a secure [database] store contained in the memory, [the secure database being encrypted by an application specific encryption key] (Brooks Figure 2 illustrates RC1 corresponds to secure data store, [0054] “Referring to FIG. 2,…an application App1 on the user device 103 is configured with an encryption parameter, such as an encryption key Key1, which may be a hash or a digital certificate, for transfer to and/or retrieval of data from its respective restricted clipboard RC1. The restricted clipboard RC1 is a clipboard of a second type that is different to the aforementioned clipboard of the first type, i.e. the open clipboard C1, and is accessible only by the application App1. In effect, the restricted clipboard RC1 is a private clipboard, and the application transfers data to and retrieves data from it via the encryption key Key1.”, where the memory comprises different types of clipboards as disclosed in e.g. [0025] “…memory comprising computer program code and a plurality of applications, a clipboard of a first type which is accessible by at least some of the plurality of applications and a plurality of clipboards of a second, different type, each of the clipboards of the second type being associated with a different encryption parameter, each encryption parameter being indicative of an application that is authorized to transfer data to and/or retrieve data from a corresponding clipboard of the second type”); 
an alternate [database] store contained in the memory (Brooks Figure 2 illustrates open clipboard C1 corresponds to alternate data store, where the memory comprises different types of clipboards as disclosed in e.g. [0025] “…memory comprising computer program code and a plurality of applications, a clipboard of a first type which is accessible by at least some of the plurality of applications and a plurality of clipboards of a second, different type, each of the clipboards of the second type being associated with a different encryption parameter, each encryption parameter being indicative of an application that is authorized to transfer data to and/or retrieve data from a corresponding clipboard of the second type”); and 
an application comprising machine-readable instructions stored in the memory that, when executed by the processor (Brooks illustrates in Figure 2, [0054] applications, e.g. app1, stored on the user device 103, where the application, e.g. app1, is configured to transfer and retrieve data from a restricted clipboard RC1, corresponding to secure data store, or open clipboard C1, corresponding to the alternate data store as illustrated in Figure 4, where applications perform computer instructions as disclosed in [0061]), cause the computing device to at least: 
receive a message containing data (Brooks [0013] “…the application may retrieve a data item from the open clipboard, which may have been placed on the open clipboard by the application when it transited into the background operational state”, where the data item corresponds to the message), 
wherein the message is received by the application [while the application is executing in a background state] (Brooks discloses [0011] “The application is configured with an encryption key for transfer of data to and retrieval of data from the restricted clipboard”, [0013] “In a second arrangement, responsive to an indication that the application has transited into the foreground operational state, the application may retrieve a data item from the open clipboard”); 
encrypt the data in the message using a [public] key accessible to the application to generate encrypted data (Brooks [0061] “In response to receiving a request from application App1 to transfer data, the application execution environment, or application App1, or the application wrapper and/or the configuration manager 1041 may encrypt data on the basis of the aforementioned encryption key Key1”, where the encryption key is associated with the respective application as disclosed in [009] “…application is configured with an encryption key for the transfer of data to and/or retrieval of data from a second clipboard…”); 
store the encrypted data in the alternate [database] store (Brooks [0062] “In response to an indication that the application App1 is transiting into the background operational state, the application execution environment, or application App1, or the application wrapper and/or the clipboard manager 1041 may associate an identifier with one or more of the encrypted data item(s) maintained by its corresponding restricted clipboard RC1 (s405), and subsequently transfer at least some of the encrypted data items from the restricted clipboard RC1 to the open clipboard C1 on the basis of a predetermined rule (s407).”, where the clipboard C1 corresponds to the alternate data store); 
[authenticate a user of the computing device; switch execution to [[the]] a foreground state in response to authentication of the user; decrypt the secure database using the application specific encryption key in response to switching execution to the foreground state]; 
decrypt the encrypted data using a respective [private key for the public] key to generate decrypted data (Brooks [0085] “…the retrieved data item may be decrypted on the basis of a corresponding encryption key by the application execution environment, the application wrapper and/or the clipboard manager 1041 for provisioning to the requesting application App1 or App2…the retrieved data item may be provisioned to the requesting application App1 or App2 in encrypted format, and the requesting application App1 or App2 may decrypt the encrypted data item.”); and 
[store the decrypted data in the decrypted secure database].
Brooks does not explicitly disclose the below limitations. Emphasis in italic.
the secure [database] store being encrypted by an application specific encryption key (White discloses a container associated with an application, where the container stores applications data, where the container and its associated data is encrypted by encryption key, [0009] “Authorization to access a container may be accomplished by providing a credential to generate or retrieve a key to decrypt the contents of the container… a key is used to decrypt the entire container, providing full access to the content of the container”, where the container is locked by a credential, which is used to retrieve key to unlock the container, where the container is being encrypted using a key, corresponding to application specific encryption key, where the container content storing application data, as disclosed in [0010], corresponds to the secure data store),
wherein the message is received by the application while the application is executing in a background state (White discloses the [0009] “provide access to at least a portion of the container while the container is operating in a background state. Thus, data may be synchronized while the container is operating in a background state.”, [0012] “When container 110 is unlocked in the background, the device 100 may use the copied container key to read or write data in a portion 112 of the container.”, [0022] “…the email headers and bodies may be synced in the background, but attachments may not be synced until the application is launched in the foreground”, where the application is enabled to receive/synch data, e.g. email, while in the background state, i.e. the email application is still receiving emails while the application is in the background)
 a foreground state in response to authentication of the user (White Figure 4 and [0022] “A user may provide a credential to fully unlock the container. After receiving the appropriate credential, the container enters a fully unlocked state 430 in the foreground.”),
decrypt the secure [database] store using the application specific encryption key in response to switching execution to the foreground state (White [0009] “Authorization to access a container may be accomplished by providing a credential to generate or retrieve a key to decrypt the contents of the container. According to some approaches, while a container is executing in a foreground state, a key is used to decrypt the entire container, providing full access to the content of the container.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooks to incorporate the teaching of White to utilize the above feature, with the motivation of synchronizing data to avoid delays for user wishing to access container data, as recognized by (White [0090]).
Brooks in view of White do not disclose the below limitations.
Gedliczka further discloses store the [decrypted] data in the decrypted secure [database] store (Gedliczka discloses in Figure 1 receiving data in a buffer, i.e. alternate data store, and upon determining that the secure storage, i.e. secure data store, is unlocked, then storing the data in the unlocked secure storage volume, [0044] “The method 100 also comprises storing, 104, the received data in a buffer, and upon determining that the secure storage volume becomes unlocked—e.g., by providing a password/the encryption key (KEY0)—transferring, 106, the received data from the buffer to the secure storage volume in encrypted form, in particular using the encryption key KEY0 to safely store the received data on the secure storage device. The determining the unlocked status of the secure storage volume may be implemented by checking the status in a loop process, by messaging technology or by using an interrupt.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooks in view of White to incorporate the teaching of Gedliczka to utilize the above feature, with the motivation of improving security utilizing locking and unlocking secure storage, as recognized by (Gedliczka [0029]).
Brooks in view of White and Gedliczka disclose the aforementioned limitation, where Brooks discloses encryption and decryption of data utilizing a symmetric key, Gedliczka further discloses utilizing public key and private keys for encryption and decryption of encryption keys, respectively, which would make it obvious for one of ordinary skill in the art to modify Brooks to utilize the asymmetric key utilized in Gedliczka, and try one of the finite number of types of cryptographic keys, i.e. symmetric and asymmetric. However, Brooks in view of White and Gedliczka do not explicitly disclose the use of public key to generate encrypted data and respective private key to decrypt data, and storing decrypted data in secure database. Emphasis in italic.
Mersh discloses using public key to generate encrypted data and respective private key for the public key to generate decrypted data and store the decrypted data in secure [database] store (Mersh discloses [0008] “wherein the device is operable in the secure mode to decrypt encrypted data stored in the non-secure region of the memory using a decryption key stored in the secure region of the memory to generate decrypted data, and to store the decrypted data in the secure region of the memory.”, [0019] “The decryption key may advantageously comprise a private key of an asymmetric device encryption key (DEK) pair.”, where the data is encrypted utilizing the corresponding encryption key, i.e. public key as disclosed in e.g. [0030, 0047], where the access to the secure region requires completing a security process to be able to access the secure region as disclosed in [0062], where the non-secure region corresponds to alternate data store and secure region corresponds to the secure data store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooks in view of White and Gedliczka to incorporate the teaching of Mersh to utilize the above feature, with the motivation of revealing certain data but not reveal other type of unencrypted data by storing it in the secure region, as recognized by (Mersh [0014]).
Brooks in view of White, Gedliczka and Mersh disclose the aforementioned limitations, where Brooks discloses user devices communicating with services such as a database, Gedliczka further discloses any type of data storable in a database. Furthermore, Brooks discloses the memory sections as different types of clipboards, corresponding to the secure memory storage and an alternate memory storage, as described above, however, Brooks does not explicitly disclose that the clipboards can 
Iserson discloses using a database (Iserson discloses efficient factor analysis for a large population of data records, e.g. contact tracing, as disclosed in the abstract and [0028], where Iserson utilizes database to store a collection of data records organized as disclosed in [0038, 0096, 0102] and illustrated in Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooks in view of White, Gedliczka and Mersh to incorporate the teaching of Iserson to utilize the above feature of using a database, as opposed to a data store, with the motivation of storing and organizing a large population of records (Iserson Abstract [0002, 0038, 0043]).

Claims 8 (Currently Amended) and 15 (Currently Amended) are directed to a method and a non-transitory computer-readable medium, respectively, associated with the system claimed in claim 1. Claims 8 and 15 are similar in scope to claim 1, and are therefore rejected with the same rationale and motivation as claim 1. 

Regarding claim 5 (Currently Amended), Brooks in view of White, Gedliczka, Mersh and Iserson teaches the system of claim 1, 
Brooks in view of White do not disclose the below limitations.
Gedliczka wherein the machine-readable instructions further cause the computing device to at least delete the encrypted data from the alternate [database] store in response to the [decrypted] data being stored in the decrypted [database] store (Gedliczka Figure 2 [0047-0048] the data on the buffer, i.e. alternate data store, is cleared in response to storing the data in the unlocked/decrypted secure storage volume, where the data in the buffer can be in encrypted form as disclosed in [0051-0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooks in view of White to incorporate the teaching of Gedliczka to utilize the above feature, with the motivation of improving security utilizing locking and unlocking secure storage and clearing the buffer, as recognized by (Gedliczka [0029, 0048]).
Brooks in view of White and Gedliczka do not disclose the below limitations where data stored is decrypted data. Emphasis in italic.
Mersh discloses store the decrypted data in the secure [database] store (Mersh discloses [0008] “wherein the device is operable in the secure mode to decrypt encrypted data stored in the non-secure region of the memory using a decryption key stored in the secure region of the memory to generate decrypted data, and to store the decrypted data in the secure region of the memory.”, [0019] “The decryption key may advantageously comprise a private key of an asymmetric device encryption key (DEK) pair.”, where the data is encrypted utilizing the corresponding encryption key, i.e. public key as disclosed in e.g. [0030, 0047], where the access to the secure region requires completing a security process to be able to access the secure region as disclosed in [0062], where the non-secure region corresponds to alternate data store and secure region corresponds to the secure data store).

Brooks in view of White, Gedliczka and Mersh do not disclose utilizing a database. Iserson discloses utilizing a database, rationale and motivation in claim 1 apply.

Claims 12 (Currently Amended) and 19 (Currently Amended) are directed to a method and a non-transitory computer-readable medium, respectively, associated with the system claimed in claim 5. Claims 12 and 19 are similar in scope to claim 5, and are therefore rejected with the same rationale and motivation as claim 5. 

Regarding claim 6 (Currently Amended), Brooks in view of White, Gedliczka, Mersh and Iserson teaches the system of claim 1, 
wherein the machine-readable instructions further cause the computing device to at least search for the encrypted data in the alternate [database] store using an application identifier associated with the application in response to the application switching execution to the foreground state (Brooks discloses [0012] “…the application may associate an identifier with the encrypted data placed on the restricted clipboard and may transfer the encrypted data to the open clipboard on the basis of a predetermined rule, thereby enabling retrieval of the encrypted application when the application transits into the foreground operational state and/or retrieval of data by a different application.”, [0013] “In a second arrangement, responsive to an indication that the application has transited into the foreground operational state, the application may retrieve a data item from the open clipboard ”, [0063] “…retrieve the encrypted data item(s) on the basis of the associated identifier from the open clipboard C1 (s411), and transfer the encrypted data item(s) to its corresponding restricted clipboard RC1 (s413).”, where responsive to application transits to the foreground, the encrypted data is to be retrieved from the open clipboard, i.e. alternate data store, where the retrieval is based on the identifier the application associated with the encrypted data, where the open clipboard stores encrypted data of multiple applications as illustrated in Figure 2 where the multiple apps are connecting to the open clipboard, therefore, the retrieved data for the respective app is searched by its corresponding identifier of the respective app).
Brooks in view of White, Gedliczka and Mersh do not disclose utilizing a database. Iserson discloses utilizing a database, rationale and motivation in claim 1 apply.
  
Claims 13 (Currently Amended) and 20 (Currently Amended) are directed to a method and a non-transitory computer-readable medium, respectively, associated with the system claimed in claim 6. Claims 13 and 20 are similar in scope to claim 6, and are therefore rejected with the same rationale and motivation as claim 6. 
Regarding claim 7 (Original), Brooks in view of White and Gedliczka, Mersh and Iserson teaches the system of claim 1, 
Brooks does not disclose that the data comprises an email.
White discloses wherein the message comprises an email (White [0022] “…the email headers and bodies may be synced in the background, but attachments may not be synced until the application is launched in the foreground”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooks to incorporate the teaching of White to utilize the above feature, with the motivation of synchronizing data to avoid delays for user wishing to access container data, as recognized by (White [0090]).

Claim 14 (Original) is directed to a method associated with the system claimed in claim 7. Claim 14 is similar in scope to claim 7, and are therefore rejected with the same rationale and motivation as claim 7. 

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et. al. (US 20150310220 A1), hereinafter Brooks in view of White et. al. (US 20200285774 A1), hereinafter White, Gedliczka et. al. (US 20200218813 A1), hereinafter Gedliczka in view of Mersh (US 20180285602 A1) hereinafter Mersh, Iserson et. al. (US 20210319045 A1), hereinafter Iserson, and further in view of Chowdhury et. al., COVID-19 Contact Tracing: Current States and Future Directions, June 17, 2020 submitted to Sensors, hereinafter Chowdhury.

Regarding claim 2 (Original), Brooks in view of White and Gedliczka, Mersh and Iserson teaches the system of claim 1, 
Brooks in view of White, Gedliczka, Mersh and Iserson do not teach the below limitations.
Chowdhury discloses wherein the computing device further comprises a radio receiver and the machine-readable instructions are further configured to (Chowdhury discloses smartphone comprising application, Page 7 line 12-13 “Bluetooth is an important candidate for wireless localization on consumer smart devices such as smartphone.”, Page 19 line 13-16 “When a device detects a beacon from another Bluetooth enabled device… SM-COVID-19 app”, where the smartphone receive beacons through Bluetooth capability, which utilizes a radio receiver) cause the computing device to at least: 
detect that the computing device is in proximity to a beacon (Chowdhury Page 19 line 13-16 “When a device detects a beacon from another Bluetooth enabled device… SM-COVID-19 app”, where the smartphone detects beacons, when in Bluetooth range/proximity); 
record a beacon identifier, a timestamp reflecting when the computing device is detected as being in proximity to the beacon, and a signal strength associated with the beacon; and send the message to the application, wherein the data in the message comprises the beacon identifier, the timestamp, and the signal strength (Chowdhury Page 19 line 13-14 “When a device detects a beacon from another Bluetooth enabled device, it starts calculating the distance and the exposure time”, Page 25 line 10-12 “The app continuously generates Bluetooth beacon (anonymized IDs) and exchanges with near by individual who also uses the COVIDSafe app. The anonymised IDs change every two hours and are stored in encrypted form on phones and deleted after 21 days. If someone is tested positive for COVID-19, she uses the app to provide her consents and upload the close contact list of anonymised IDs. It uses received signal strength, phone model and other data to determine who needs to be contacted by health authorities.”, Page 7 line 20-21 “The Received Signal Strength Indicator (RSSI) from these three channels can be used for estimating the target’s proximity.”, Page 32 line 7-9 “This makes these apps to generally produce a higher false positive. More refined calibrations around RSSI…”, where the app, utilizing the Bluetooth capability of the smartphone, is used to receive information, e.g. beacon ID, exposure time, which corresponds to the time at which the beacon is detected, and signal strength and other data, to determine who needs to be contacted by the authority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooks in view of White, Gedliczka, Mersh and Iserson to incorporate the teaching of Chowdhury to utilize the above feature, with the motivation of combating the spread of new diseases, such as the Covid-19 pandemic, as recognized by (Chowdhury Abstract).

Claims 9 (Original) and 16 (Original) are directed to a method and a non-transitory computer-readable medium, respectively, associated with the system claimed . 

   Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et. al. (US 20150310220 A1), hereinafter Brooks in view of White et. al. (US 20200285774 A1), hereinafter White, Gedliczka et. al. (US 20200218813 A1), hereinafter Gedliczka, in view of Mersh (US 20180285602 A1) hereinafter Mersh, Iserson et. al. (US 20210319045 A1), hereinafter Iserson, and further in view of Pinto et. al. (US 20160086176 A1), hereinafter Pinto.
Regarding claim 3 (Currently Amended), Brooks in view of White, Gedliczka, Mersh and Iserson teaches the system of claim 1, wherein the machine-readable instructions that cause the computing device to store the encrypted data in the alternate data store further cause the computing device to at least: 
store an application identifier of the application in the alternate [database] store in associate with the encrypted data (Brooks [0012] “…the application may associate an identifier with the encrypted data placed on the restricted clipboard and may transfer the encrypted data to the open clipboard on the basis of a predetermined rule, thereby enabling retrieval of the encrypted application when the application transits into the foreground operational state and/or retrieval of data by a different application.”, [0013] “In a second arrangement, responsive to an indication that the application has transited into the foreground operational state, the application may retrieve a data item from the open clipboard ”, [0063] “…retrieve the encrypted data item(s) on the basis of the associated identifier from the open clipboard C1 (s411), and transfer the encrypted data item(s) to its corresponding restricted clipboard RC1 (s413).”, where the encrypted data is to be retrieved from the open clipboard, i.e. alternate data store, where the retrieval is based on the identifier the application associated with the encrypted data and its corresponding restricted clipboard, where the encrypted data and its associated identifier by the application has to be stored in the open clipboard, alternate data store, in order for the system to determine which encrypted data to retrieve from the open clipboard to the particular restricted clipboard).    
Brooks in view of White, Gedliczka and Mersh do not disclose utilizing a database. Iserson discloses utilizing a database, rationale and motivation in claim 1 apply.
Brooks in view of White and Gedliczka, Mersh and Iserson discloses the aforementioned limitations, Brooks discloses open clipboard C1 corresponding to alternate data store, and further discloses application associating an identifier with the encrypted data, and retrieve the encrypted data item(s) on the basis of the associated identifier from the open clipboard C1, Mersh further discloses decrypting encrypted data utilizing a private key associated with encryption/decryption key pair, however, Brooks in view of White, Gedliczka, Mersh and Iserson do not explicitly disclose the below limitations. Emphasis in italic. 
generate a hash of the data; store the hash in the alternate store in association with the encrypted data (Pinto discloses in [0029] storing a hash of transaction data, associated with the encrypted transaction data, such that the wearable device is able to search for a match/comparison and accordingly display it on the wearable device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooks in view of White, Gedliczka, Mersh and Iserson to incorporate the teaching of Pinto to utilize the above feature, with the motivation of checking for integrity, as recognized by (Pinto [0029]).

Claims 10 (Currently Amended) and 17 (Currently Amended) are directed to a method and a non-transitory computer-readable medium, respectively, associated with the system claimed in claim 3. Claims 10 and 17 are similar in scope to claim 3, and are therefore rejected with the same rationale and motivation as claim 3. 

Regarding claim 4 (Currently Amended), Brooks in view of White, Gedliczka, Mersh, Iserson and Pinto the system of claim 3, wherein the machine-readable instructions further cause the computing device to at least: 
Brooks in view of White, Gedliczka, Mersh and Iserson discloses the aforementioned limitations, Brooks discloses open clipboard C1 corresponding to alternate data store, and further discloses application associating an identifier with the encrypted data, and retrieve the encrypted data item(s) on the basis of the associated identifier from the open clipboard C1, Mersh further discloses decrypting encrypted data utilizing a private key associated with encryption/decryption key pair (rationale and motivation in claim 1 applies), Iserson discloses utilizing database (rationale and motivation in claim 1 applies), however, Brooks in view of White and Gedliczka, Mersh and Iserson do not explicitly disclose the below limitations. Emphasis in italic. 
Pinto discloses search the alternate store for the encrypted data using the hash of the data (Pinto discloses in [0029] storing a hash of transaction data, associated with the encrypted transaction data, such that the wearable device is able to search for a match/comparison and accordingly display it on the wearable device, where the performing of multiple transactions as disclosed in [0023-0024], would require the device to search for the compared/matched hash to verify the transaction and ensure integrity); 
decrypt the encrypted data to obtain the data (Pinto discloses in [0029] decrypting the transaction data); and render a notification on a display of the computing device containing the data (Pinto [0029] discloses displaying the decrypted data to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooks in view of White, Gedliczka, Mersh and Iserson to incorporate the teaching of Pinto to utilize the above feature, with the motivation of checking for integrity, as recognized by (Pinto [0029]).

  Claims 11 (Currently Amended) and 18 (Currently Amended) are directed to a method and a non-transitory computer-readable medium, respectively, associated . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matuchniak (US 20200401963 A1) discloses contact tracing analysis, utilizing databases to enable an efficient response to queries for the information stored therein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497